Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2006

USA v. Boyer
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2582




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Boyer" (2006). 2006 Decisions. Paper 942.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/942


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      __________

                                      No. 05-2582
                                      __________


                           UNITED STATES OF AMERICA

                                           v.

                               ROBERT A. BOYER, SR.

                           ROBERT ARNOLD BOYER, SR,
                                               Appellant
                                  __________

                    On Appeal from the United States District Court
                               for the District of Delaware
                             D.C. Criminal No. 03-cr-00033
                    District Judge: The Honorable Sue L. Robinson
                                        ________

              Submitted under Third Circuit LAR 34.1(a) – March 28, 2006
                                        ______

               Before: McKEE and VAN ANTWERPEN, Circuit Judges,
                           and POLLAK,* District Judge.
                                    ______

                              (Opinion filed June 7, 2006)




      *
        Honorable Louis H. Pollak, District Judge for the United States District Court of
the Eastern District of Pennsylvania, sitting by designation.
                                         ________

                                         OPINION
                                         ________

POLLAK, District Judge:

       Defendant-appellant Robert Arnold Boyer appeals the sentence that was imposed

on May 2, 2005, after he pled guilty to knowingly embezzling $358,636.30 from the

employee profit-sharing plan of the construction/excavation business he operated. For the

reasons that follow, we will affirm.

       Defense counsel has filed a brief pursuant to Anders v. California, 386 U.S. 783,

744 (1967). Defense counsel’s brief asserts that he has carefully reviewed the record and

found no non-frivolous issues for appeal in this case. Accordingly, defense counsel

requests permission to withdraw.1 Our review of the record confirms counsel’s

assessment that there are no non-frivolous issues for appeal. Therefore, counsel’s motion

to withdraw will be granted.

       Because we write primarily for the parties, who are familiar with this case, we

need not set forth the full factual or procedural history of this appeal. Mr. Boyer entered

a guilty plea on January 4, 2005, admitting guilt with respect to all six counts of an

indictment charging him with knowingly embezzling money and assets belonging to the

R.A. Boyer, Inc. employee profit-sharing plan, in violation of 18 U.S.C. § 664. Mr.


       1
        Defense counsel states that––by letters dated May 9, 2005 and June 20, 2004––he
advised Mr. Boyer that he saw no non-frivolous issues for appeal and intended to
withdraw. Defense counsel also states that Mr. Boyer has not responded.

                                              2
Boyer was sentenced to twenty-seven months imprisonment in May 2005.

       The record indicates that Mr. Boyer’s guilty plea was properly accepted by the

court, and that the sentence imposed was within the range recommended by the U.S.

Sentencing Guidelines and in accord with United States v. Booker, 543 U.S. 220 (2005).

The district court acknowledged the advisory nature of the Guidelines, and imposed its

sentence “for reasons that were logical and consistent with the factors set forth in [18

U.S.C.] § 3553(a).” United States v. Cooper, 437 F.3d 324, 326-27 (2006) (citing United

States v. Williams 425 F.3d 478, 481 (7th Cir. 2005)). Defense counsel’s objection to a

two-level enhancement for obstruction of justice was properly denied.

       Since there are no non-frivolous issues for appeal, the judgment of conviction filed

May 2, 2005 will be affirmed, and counsel will be granted leave to withdraw.




                                              3